TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00435-CV



                                      Kyle Holland, Appellant

                                                   v.

                                    Kristine Scroggie, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-FM-03-000048, HONORABLE ANDREW J. HATHCOCK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Kyle Holland filed a notice of appeal in a suit affecting the parent-child

relationship. See Tex. Fam. Code §§ 151.001-162.602. According to Holland, he seeks to appeal

two interlocutory rulings: (1) the denial of his request for county funds to take depositions; and

(2) the denial of his request for a free transcript of certain proceedings in this case.

                The appellate jurisdiction of this Court is limited to the review of final judgments and

certain interlocutory orders. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Based on the record before us, it appears that the trial

court has not yet rendered a final judgment in this case. Further, none of the rulings that Holland

seeks to appeal are subject to interlocutory appeal under Section 51.014. See Tex. Civ. Prac. & Rem.
Code § 51.014(a).1 Accordingly, we dismiss this appeal for lack of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 22, 2016




       1
          The Clerk of this Court notified Holland by letter that this Court may lack jurisdiction to
consider his appeal. Although Holland responded to the letter, he did not provide a legal basis for
asserting jurisdiction over his appeal.

                                                 2